PER CURIAM:
This claim was submitted for decision based on the allegations of the Notice of Claim and the respondent’s Answer.
In June and July of 1978, hospital services were rendered by claimant to a prisoner of the West Virginia State Penitentiary in the amount of $16,941.36. On or about August 29, 1978, respondent made a payment of $5,284.79, leaving a remainder of $11,656.57 unpaid, which sum is the amount of this claim.
Respondent, in its Answer, admits the allegations in the Notice of Claim, and states further that there were no funds remaining in the respondent’s appropriation for fiscal year 1977-78 from which the claim could have been paid.
While we feel that this is a claim which in equity and good conscience should be paid, we are of the further opinion that an award cannot be made, based on our decision in Airkem Sales and Service, et al. v. Dept. of Mental Health, 8 Ct. Cl. 180 (1971).
Claim disallowed.